Case: 20-60019     Document: 00516143845         Page: 1     Date Filed: 12/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 23, 2021
                                  No. 20-60019                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Elba Marilin Cardona-Aguirre,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 228 659


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Elba Marilin Cardona-Aguirre, a native and citizen of El Salvador,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   dismissing her appeal from the denial of her application for asylum and
   withholding of removal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60019     Document: 00516143845             Page: 2   Date Filed: 12/23/2021




                                    No. 20-60019


          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez
   v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
          Cardona-Aguirre challenges the BIA’s denial of her request for
   asylum and withholding of removal based on her membership in the
   particular social group of Salvadoran women in domestic relationships who
   are unable to leave. “[A] particular social group must: (1) consist of persons
   who share a common immutable characteristic; (2) be defined with
   particularity; and (3) be socially visible or distinct within the society in
   question.” Gonzales-Veliz v. Barr, 938 F.3d 219, 229 (5th Cir. 2019) (quoting
   Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014)). However, a
   proposed social group cannot be defined in a circular manner and must exist
   independently of the suffered harm. Id. at 232. Because Cardona-Aguirre’s
   proposed social group is defined by the persecution of its members, it is not
   cognizable.    Accordingly, substantial evidence supports the BIA’s
   determination that Cardona-Aguirre was ineligible for asylum and
   withholding of removal.
          Based upon the foregoing, the petition for review is DENIED.




                                         2